Citation Nr: 0938452	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for residuals of 
rheumatic fever, to include arthritis and heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B. H. and C. C. 




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

Service connection for rheumatic fever was initially denied 
by a decision of the Department of Veterans Affairs (VA) 
agency of original jurisdiction in September 1966 and the 
appellant did not appeal.  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a January 2006 rating decision and other 
determinations of the VA Regional Office (RO) in Des Moines, 
Iowa that declined to reopen the claim of entitlement to 
service connection for rheumatic fever, and denied service 
connection for arthritis and heart disease, to include as 
secondary to rheumatic fever.

The veteran was afforded a videoconference personal hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge sitting at Washington, DC.  The transcript is of 
record.  

The issue of whether new and material evidence had been 
received to reopen the claim of entitlement to service 
connection for rheumatic fever was reopened by a decision of 
the Board dated in December 2008 and the claims were remanded 
for further development.  

The record reflects that following the return of the 
Veteran's claims folder to the Board, and after the most 
recent supplemental statement of the case dated in August 
2009, extensive private and VA clinical evidence dated in 
2008 was submitted into evidence.  Some of this information 
is pertinent to the veteran's claims.  However, the 
appellant's accredited representative waived consideration of 
the additional evidence by the VA agency of original 
jurisdiction in the Appellant's Post Remand Brief dated in 
August 2009.  Therefore, the Board may consider this evidence 
in the first instance, without remanding it to the RO for a 
supplemental statement of the case. See 38 C.F.R. 
§§ 19.38(b)(3), 20.1304(c)) (2009).  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The more competent clinical evidence of record finds that 
the Veteran did not have rheumatic fever in service.

3.  Heart disease and arthritis were first clinically 
indicated many years after discharge from active duty and are 
not secondary to a service-connected disease or disability.


CONCLUSIONS OF LAW

1.  Rheumatic fever was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Heart disease and arthritis were not incurred in or 
aggravated by service, are not presumed to have been incurred 
therein, and are not secondary to a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he contracted rheumatic fever in 
service and has residuals of such that include heart disease 
and arthritis for which service connection should be granted.  
He presented testimony on personal hearing in November 2008 
to the effect that rheumatic fever was first diagnosed in 
1953 while in service for which he spent 31 days in the 
hospital.  He related that he did not experience any further 
problems in this regard during the remainder of this service 
but that it recurred in 1963 for which he was placed on 
antibiotics for 10 years.  He testified that he had been told 
that rheumatic fever in service had contributed to current 
heart disease and arthritis. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the duty to notify the Veteran was 
not fully satisfied prior to the initial unfavorable 
decisions on the claims under consideration.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim. See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant VCAA 
notification followed by readjudication of the claim such as 
a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in September 2005 and July 2008 
that addressed the required notice elements.  Although fully 
adequate notice was not sent before the initial decisions in 
these matters, the Board finds that this was not prejudicial 
to the appellant because the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and was given ample time to respond.  
VA also readjudicated the matters in an August 2008 
supplemental statement of the case after adequate notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to decide the appeal as any timing 
error does not affect the essential fairness of the 
adjudication.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA and private clinical records the Veteran has 
identified have been received in support of the claim and 
considered.  The appellant presented testimony on personal 
hearing in November 2008.  He was afforded a VA examination 
in April 2009, to include review of the clinical evidence and 
a medical opinion.  The whole of the evidence has been 
carefully considered, including the Veteran's statements.  It 
is found that no further assistance from VA would aid the 
appellant in substantiating the claims, and that VA does not 
have a duty to assist that is unmet as to this appeal. See 38 
U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claims are ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis and/or heart disease becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2009). 

Factual Background

The Veteran's service treatment record shows that on 
preinduction processing in July 1952, the heart and joints 
were evaluated as normal.  He was subsequently admitted in 
April 1953 with upper respiratory symptoms and generalized 
myalgia.  A temperature of 101.5 was initially recorded.  The 
appellant was hospitalized for more than a month for 
treatment and observation because it was felt that his 
symptoms suggested rheumatic fever.  While hospitalized, he 
gave a history of pneumonia at age eight or nine that turned 
into "heart trouble".  He was placed on absolute bedrest.  He 
was treated with penicillin.  He complained of chronic low 
back pain.  Electrocardiogram tracings were normal on two 
separate occasions in April 1953.  On discharge, clinical 
staff noted that it was possible the Veteran had had 
rheumatic fever, but that it was more likely he had had an 
upper respiratory infection with a rather prolonged 
convalescence.  A diagnosis of undifferentiated upper 
respiratory infection, organism undetermined, was rendered on 
hospital discharge in mid May 1953.  In late May 1953, it was 
recorded that the Veteran had received a total of seven 
treatments during the prior week for back pain which had 
begun six weeks before.  A provisional diagnosis of old 
injury was noted on that occasion.  

The Veteran was readmitted in October 1953 for complaints 
unrelated to this appeal where it was noted that he had been 
hospitalized during the sixth week of basic training with a 
diagnosis of rheumatic fever.  It was recorded that symptoms 
at that time had been aching back and legs, particularly in 
the knees and ankles, as well as a fever of 102.  It reported 
that he subsequently developed shoulder and elbow pain and 
was treated with medications that included penicillin 
whereupon he improved.  It was noted that the appellant 
continued to have some backache, but no other real 
difficulty.  The report indicated that approximately one week 
prior to hospitalization for rheumatic fever, he had had an 
attack of tonsillitis with for which he had been admitted a 
week.  A subsequent clinical note in February 1955 refers to 
an episode of probable "rheumatic fever" with no evidence 
of valvular disturbance.  The veteran had cardiac work-up 
during service with normal results.  On service discharge 
examination in 1955, he underwent cardiac consultation for 
rheumatic fever purposes and no disease was found.  The upper 
and lower extremities were evaluated as normal and chest X-
ray was negative.

A VA Certificate of Attending Physician dated in July 1966 
noted that the veteran had been referred to the VA hospital 
in April 1963 for acute rheumatic fever with history of the 
same in 1953.  It was recorded that he had been treated with 
penicillin and improved.

VA clinical records dating from 1997 were received showing 
that the Veteran underwent left heart catheterization, left 
ventriculography and coronary angiography for indications of 
myocardial infarction following complaints of back pain 
radiating to the right shoulder and arm with shortness of 
breath for 10 hours while driving a truck.  It was reported 
that he obtained slight relief with arthritis medication but 
that pain recurred.  He denied a prior cardiac history, but 
said that he had been on a diuretic intermittently for 
'fluid'.  After review of findings that included significant 
occlusion and narrowing of the arteries, surgery was 
recommended.  The results of echocardiogram in October 1997 
were of interpreted as showing aortic valve calcification, 
thickened aortic valve leaflet, mild aortic insufficiency, 
mild pulmonary insufficiency, mild mitral regurgitation, 
mitral valve inflow, and pulmonary vein Doppler consistent 
with diastolic dysfunction and normal left ventricular 
systolic function.  A VA outpatient clinic note in May 1998 
indicated that the Veteran was seen for complaints of 
bronchitis and a cough.  It was noted that he "wants VA 
disability - I informed him I don't see any service 
connection [for] rheumatic fever (there is no clinical 
evidence of this)".  

The Veteran submitted internet-obtained research from the 
Mayo Clinic regarding possible complications and residuals of 
rheumatic fever that included heart and joint conditions.  It 
was reported that in many cases, rheumatic fever might affect 
the heart valves (rheumatic carditis) and interfere with 
normal flood flow through the heart.  The report went to 
state that there was no cure for rheumatic fever but that it 
could be prevented by prompt and thorough treatment of a 
strep throat infection with antibiotics.  

In a letter dated in August 2006, the Veteran's private 
physician, K. D. Ross, M.D., wrote that there was 
"...certainly very reasonable probability that this [illness 
in service] was not viral and that it was indeed rheumatic 
fever.  He had a high white blood cell count with 91% 
neutrophils plus an elevated sed rate.  That would argue 
against viral respiratory infection and more for rheumatic 
fever."  It was opined that the chances of the Veteran 
having rheumatic fever in service were better than 50/50 in 
that type of clinical presentation.  

The Veteran was afforded a VA examination in January 2007 for 
evaluation of disabilities due to claimed rheumatic fever in 
service.  It was noted that medical records and the claims 
folder were reviewed.  The examiner provided a current active 
problem list that included heart disease and osteoarthritis, 
as well as extensive pertinent clinical history.  The 
Veteran's current complaints included pain that travelled 
from joint to joint, and difficulty with stiffness in the 
fingers when it was cold.  He said that he had back pain and 
difficulty bending and kneeling due to pain.  The appellant 
related that joint pain increased with weather changes.  A 
comprehensive physical examination was performed followed by 
diagnoses of rheumatic fever, resolved, confirmed in service 
- no demonstrable effect on valvular structures as evidenced 
on echocardiogram between 1997 and 1998, and no evidence of 
past rheumatoid arthritis or symptoms consistent with 
rheumatoid arthritis.  

In May 2007, Dr. Ross stated that the Veteran had rheumatic 
fever in service, had a relapse in 1963, and had been placed 
on antibiotics for 10 years thereafter.  He/she stated that 
the appellant had arthritic knees that were probably a factor 
of his age and obesity, but that it was reasonable to find 
that rheumatic fever in service had contributed to the 
arthritis in the knees, but that it was impossible to say how 
much.

Subsequently received was the report of a period of VA 
hospitalization from April 1963 to June 1963.  It was 
reported that Veteran was admitted with chief complaints of 
joint pain.  Further history indicated that two weeks prior 
to admission, he had had pain in the inguinal area with 
difficulty walking, and that three to four days later, both 
knees had gotten large and tender, and that he later 
developed painful and swollen feet.  It was reported that the 
appellant had had a fever for two days and also had mild pain 
in both shoulders.  The veteran denied sore throat or an 
upper respiratory infection.  It was reported that there had 
been a history of pain, enlargement and erythema of the 
joints in 1953 after a case of tonsillitis that was suspected 
to have been rheumatic fever, but that this had not been 
definitively established.  

On current admission , it was felt that the Veteran had acute 
rheumatic fever.  He was treated with aspirin and penicillin.  
Two weeks later, he was sent on a one-month leave of absence 
for convalescence.  It was reported that at no time during 
his hospitalization did he show any evidence of cardiac 
murmurs or overaccessibility.  The appellant returned for 
reassessment in mid July 1953 and stated that he had no joint 
swelling or pain except for some mild discomfort in the right 
heel that was relieved by aspirin.  A diagnosis of acute 
rheumatic fever, treated, improved was rendered on discharge.  

Pursuant to the Board's December 2008 remand, the Veteran was 
afforded a special VA cardiology examination in April 2009 
whereupon it was noted that claims folder and his records 
were reviewed.  A detailed clinical history was recited.  A 
comprehensive physical examination was performed.  Following 
examination, diagnoses of coronary artery disease with 
congestive heart failure and diffuse valvular disease 
associated with coronary heart disease were rendered.  The 
examiner opined that after reviewing medical records, taking 
a history and performing an examination, it was not at least 
as likely as not that the Veteran had rheumatic fever in 
service, and that the service treatment records did not show 
this as a diagnosis.  The examiner stated that current heart 
disease was less likely than not a result of any inservice 
illness and that no cardiac disorder was diagnosed at 
discharge.  It was found that current cardiac disease was at 
least as likely as not the result of such post service 
factors as obesity, and/or diabetes mellitus unrelated to 
military service.  The examiner concluded in summary that the 
Veteran did not have inservice rheumatic fever that therefore 
had no residuals of such, including cardiac and/or arthritis 
manifestations.  

Pertinent evidence received since the most recent RO 
supplemental statement of the case in August 2009 includes 
the report a VA hospitalization in August 2008 for cardiac 
catheterization with stent placement for acute coronary 
syndrome.  

Private clinical reports dating from December 2007 show 
continuing follow-up by Dr. Kelly Ross who noted in August 
2008 that the question had come up as to whether the Veteran 
had rheumatic fever when he was in the military 55 years or 
so before, and how much did rheumatic fever contribute to 
coronary artery disease that had resulted in a myocardial 
infarction.  Dr. Ross stated that for the most part, "I 
think it is hard to say how much of a factor rheumatic fever 
would be in a scenario like this."  It was noted that other 
factors such as diabetes, his being an  ex-smoker, obesity, 
and sleep apnea had "much more likely" played a bigger role 
in the development of coronary artery disease.  It as added 
that rheumatic fever often caused heart murmurs, and that he 
did not seem to have much valvular disease at that time.

In a medical report dated in December 2008, Dr. Ross noted 
that the Veteran had recently had a myocardial infarction 
while driving truck near Atlanta, Georgia.  It was reported 
that diagnostic studies had been performed showing regional 
wall motion abnormality, cardiac ejection fraction of 58 
percent and some thickening/sclerotic changes of all four 
heart valves with a little bit of trivial regurgitation.  Dr. 
Ross stated that the Veteran had a history of rheumatic fever 
dating back to 1954 and again in 1964, and that there was a 
possibility that there was some connection between rheumatic 
fever and sclerotic heart valves.  He stated "At this point, 
I would say that the connection between rheumatic fever and 
his current heart condition is fairly tenuous"  It was added 
that the appellant had some valvular disease which seemed to 
have a "relatively trivial" affect on his cardiac status, 
but that there was no way to judge how much of a factor it 
was in his overall situation. 

Legal Analysis

1.  Service connection for rheumatic fever.

The Board observes that it is clear that there is significant 
clinical controversy as to whether or not the Veteran 
developed rheumatic fever in service.  However, the evidence 
is clear that he does not have rheumatic fever at this time.  
No clinician of record, including his private physician, Dr. 
Ross states that the appellant now has rheumatic fever.  In 
short, no disease entity diagnosed as rheumatic fever is 
currently demonstrated.  In this regard, the Board points out 
that service connection requires evidence that establishes 
that a veteran currently has the claimed disability for which 
service connection is being sought.  In the absence of 
evidence of a diagnosed disability, there can be no valid 
claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, service connection for rheumatic fever in and of 
itself is denied.  

2.  Service connection for residuals of rheumatic fever, to 
include heart disease and arthritis.  

As indicated previously, there are varying accounts in the 
record as to whether or not the Veteran had rheumatic fever 
during service.  It is shown that the primary proponent for 
his having rheumatic fever during active duty is his personal 
physician who asserted in August 2006 that laboratory 
findings in April 1953 made it a reasonable probability that 
the Veteran had rheumatic fever in service, but only assessed 
the chances of it as 50/50.  In subsequent clinical reports 
in the record, Dr. Ross has stated that the Veteran had a 
relapse of rheumatic fever in 1963, and has found that there 
is a possibility of some connection between rheumatic fever 
and the appellant's current sclerotic heart valves.  The 
physician has also said that it is reasonable to find 
rheumatic fever in service had contributed to the appellant's 
arthritic knees. 

The Board must find, however, that the most contemporaneous 
clinical records - the service treatment data - are the most 
persuasive and controlling evidence in this instance.  It is 
shown that when the Veteran was admitted in April 1953 with 
complaints that included upper respiratory symptoms, fever, 
and joint pain, etc., he was hospitalized for an extended 
period to specifically ascertain whether or not his symptoms 
were consistent with rheumatic fever.  It was noted on 
discharge that while it was possible that the appellant had 
rheumatic inflammation, it was determined that he more likely 
had had an upper respiratory infection.  The Board points out 
that undifferentiated upper respiratory infection, organism 
undetermined, is the sole diagnosis written on the discharge 
examination sheet after more than a month of hospitalization.  
Certainly, the clinical evidence does not reflect that the 
Veteran had any heart or chronic joint problems after the 
April to May 1953 admission.  Electrocardiograms, a special 
heart consultation and chest X-ray at service discharge in 
1955 were all within normal limits or negative for pathology.  
The joints were also evaluated as normal at separation from 
service. 

The post service record is silent for any treatment of any of 
the claimed disorders  until 1963, approximately eight years 
after discharge from service when the Veteran was indeed 
admitted to VA for treatment of rheumatic fever.  It is 
significant that by his own history, the Veteran himself 
appears to have admitted that despite somewhat similar 
symptoms in 1953 after a case of tonsillitis, rheumatic fever 
had been suspected but that this had not been definitively 
established.

The Board notes that following review of the record in 
January 2007, a VA nurse practitioner also diagnosed 
rheumatic fever in service, but determined that it had 
resolved, and that it had had no demonstrable effect on the 
heart's valvular structures, as evidenced by echocardiograms 
between 1997 and 1998.  It was also opined that there was no 
evidence of a rheumatoid arthritis diagnosis or evidence of 
any symptoms consistent with rheumatoid arthritis in the 
clinical evidence.  The record reflects that on VA special 
cardiology examination in April 2009, the examiner reviewed 
the entire body of evidence, to include service treatment and 
private medical records, and unequivocally determined that 
the Veteran did not have rheumatic fever in service.  The 
Board finds this opinion to be the more probative evidence of 
record because it squarely comports with the assessment of 
inservice clinical staff in 1953.  As noted previously, the 
Veteran was admitted in service and was specifically 
evaluated for rheumatic fever which was not found on 
discharge from hospitalization.  Although subsequent service 
medical records referred to rheumatic fever in service, it 
appears that such references were in the nature of history 
reported as there is no indication that the discharge 
diagnosis in May 1953 was changed.  The post service 
assessments that the Veteran had rheumatic fever in service 
are less probative in view of the findings and conclusions 
contemporaneous to service.  The Board finds that it would be 
inappropriate to attempt to second guess the determinations 
made by the physicians directly involved in the veteran's 
care at the time it was required.  A diagnosis of rheumatic 
is not clinically demonstrated until 1963, approximately 8 
years after discharge from active duty.  The Veteran himself 
is shown to have admitted at that time that rheumatic fever 
had not been definitively established in service.  Under the 
circumstances, the Board thus finds that the Veteran did not 
have rheumatic fever in service.  

In view of the Board's conclusion that rheumatic fever is not 
a service-connected disability, it may not be found that 
rheumatic fever and heart disease are secondary thereto.  
Moreover, the Board observes that Dr. Ross' opinions in this 
regard are more or less vague and unequivocal.  While stating 
in 2007 that it was a reasonable probability that rheumatic 
fever in service had had contributed to the appellant's 
arthritic knees, the physician clearly backtracked by saying 
that the arthritic knees were probably a factor of age and 
obesity, and that it was difficult say how much of the 
osteoarthritis was related to rheumatic fever.  In August and 
December 2008, Dr. Ross related that the connection between 
rheumatic fever and the Veteran's current heart condition was 
"tenuous" and referred to other chronic problems, including 
obesity, sleep apnea and diabetes, as much more likely to 
have had an affect on his cardiac status.  These opinions are 
in stark contrast to those of the VA cardiology examiner who 
unequivocally stated in April 2009 that the Veteran did not 
have inservice rheumatic fever, and therefore had no 
residuals of such including cardiac and/or arthritis 
manifestations.  Therefore, service connection for heart 
disease and arthritis as secondary to rheumatic fever must 
also be denied. See 38 C.F.R. § 3.310 (2009).

The Board would also point out that neither heart disease nor 
chronic arthritis was shown in service, nor is there clinical 
evidence of record that either of these disease processes was 
demonstrated within one year of discharge from active duty.  
Therefore, service connection for heart disease and arthritis 
may not be directly or presumptively attributed to service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

In reaching the above conclusions, the Board has considered 
the benefit-of-the- doubt doctrine.  However, the 
preponderance of the evidence is against the claims and 
service connection is denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for rheumatic fever is denied.  



Service connection for residuals of rheumatic fever, to 
include heart disease and arthritis, is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


